Citation Nr: 0005116	
Decision Date: 02/28/00    Archive Date: 03/07/00

DOCKET NO.  97-10 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for beriberi heart 
disease.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
pulmonary tuberculosis (PTB).

3.  Entitlement to an increased evaluation for post traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.

4.  Entitlement to an effective date, prior to October 31, 
1997, for a total disability rating for compensation purposes 
on the basis of on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney at 
Law




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran served on active duty from February 1941 to June 
1946.  He was a prisoner of war of the Japanese Government 
from May 7, 1942 to February 28, 1945.

An historical review of the record shows that in an initial 
unappealed rating decision in May 1988 the RO granted service 
connection for PTSD evaluated as noncompensable.  Service 
connection was denied for hemorrhoids, cyst on the left arm, 
arthritis, stomach condition, loss of eyesight, lung 
condition, fever and weakness, sinusitis, numbness of the 
legs, backache, hearing loss, arteriosclerosis (claimed as 
chest pain), malaria, dysentery, skin rash, malnutrition, 
kidney stones, rheumatism and a nervous disorder other than 
PTSD.  

In March 1994 the RO granted an increased (compensable) 
evaluation of 10 percent for PTSD effective September 27, 
1993, date of receipt of claim for increased (compensable) 
benefits.  The RO also determined that new and material 
evidence had not been submitted to reopen previously denied 
claims of service connection for a lung disorder including 
PTB, hemorrhoids, stomach ulcer and heart disorder.  The 
issue of entitlement to service connection for beriberi heart 
disease incurred as a POW was deferred pending VA 
regulations.  

In Manio v. Derwinski, 1 Vet. App. 140 (1991), with respect 
to claims which are the subject of final RO and/or Board 
denials, the claims of service connection for the prisoner-
of-war presumptive diseases listed in 38 U.S.C.A. § 1112(b) 
and 38 C.F.R. § 3.309(c) including beriberi heart disease are 
excluded.  Suttman v. Brown, 5 Vet. App. 127, 137 (1993).  

In April 1995 the RO denied service connection for beriberi 
heart disease.  

In VA Form 21-4138, Statement in Support of Claim dated in 
April 1996, the veteran claimed entitlement to service 
connection for vasal vagal syncope, benign prostatic 
hypertrophy (BPH), chronic bronchitis, peripheral neuropathy, 
malaria, poor vision and hearing loss.

In September 1996, the RO denied entitlement to service 
connection for vasal vagal syncope, BPH, and peripheral 
neuropathy of the lower extremities.  

In an October 1996 VA Form 21-4138, Statement in Support of 
Claim the veteran pertinently noted that the RO in September 
1996 failed to address the earlier raised claim of 
entitlement to service connection for hearing loss.  

In December 1996 the RO found that new and material evidence 
was submitted to reopen the prior unappealed denial of 
service connection for PTB.  However, service connection 
remained denied following de novo review of the record.  The 
veteran filed a timely NOD and was furnished an SOC in March 
1997.  He filed a timely substantive appeal later that same 
month.  

In May 1997 the veteran attended a hearing before a hearing 
officer at the RO. 
A copy of the hearing transcript is on file.

In October 1997 the RO granted an increased evaluation of 50 
percent for PTSD effective September 27, 1993.  As such 
increase does not represent the maximum benefit authorized 
under the rating schedule the issue of entitlement to an 
increased evaluation for PTSD remains on appeal.)

In October 1998 the RO granted entitlement to a TDIU from 
October 31, 1997, the date of receipt of claim.  

There also appear to be outstanding claims of whether new and 
material evidence has been submitted to reopen claims for 
service connection for an eye disorder manifested by loss of 
vision, a pulmonary disorder characterized as chronic 
bronchitis, hearing loss, and malaria.  As these issues have 
been neither procedurally prepared nor certified for 
appellate review, the Board is referring them to the RO for 
initial consideration and appropriate action.  Godfrey v. 
Brown, 7 Vet. App. 398 (1995). 

The issue of whether new and material evidence has been 
submitted to reopen the claim of entitlement to service 
connection for PTB is addressed in the remand portion of the 
decision.  


FINDINGS OF FACT

1.  The claim for entitlement to service connection for 
beriberi heart disease is not supported by cognizable 
evidence showing that the claim is plausible or capable of 
substantiation.

2.  PTSD is manifested by persistently ongoing symptoms of 
detachment or social withdrawal, irritability, intrusive 
thoughts, depressive features, recurrent flashbacks and 
nightmares about his POW experiences, and GAF scores ranging 
between 48 and 50 reflective of an inability to work due to 
PTSD. 

3.  The veteran's VA Form 21-526, Veteran's Application for 
Compensation or Pension filed on September 27, 1993 may also 
be considered an initial claim for a TDIU; the VA medical 
records dated at a time proximate thereto suggested for the 
first time that the veteran was unemployable solely due to 
service-connected disability.  


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
beriberi heart disease is not well grounded.  38 U.S.C.A. § 
5107 (West 1991).

2.  The criteria for a 100 percent evaluation for PTSD have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991);  38 C.F.R. 
§§ 4.7, 4.132, Diagnostic Code 9411 (effective prior to 
November 7, 1996); 38 C.F.R. § 4.130; Diagnostic Code 9411; 
61 Fed.Reg. 52695-52702 (Oct. 8, 1996) (effective November 7, 
1996).

3.  The criteria for an effective date for a TDIU retroactive 
to September 27, 1993 have been met.  38 U.S.C.A. §§ 5107, 
5110 (West 1991);  38 C.F.R. § 3.400 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The record contains evidence from the National Personnel 
Records Center (NPRC) located in St. Louis, Missouri showing 
that any service medical records on file at that facility 
were presumed destroyed by the fire in 1973.  The RO's 
numerous and exhaustive attempts to obtain available service 
medical records including daily sick reports and/or alternate 
service records have been were unsuccessful.  

A memorandum from a private company in November 1955 referred 
to the veteran's last yearly physical examination conducted 
in October of that year showing an unsatisfactory X-ray.  He 
was therefore laid off as it was recommended by the company 
physician that he may not be allowed to work until he had 
treatment and fully recovered.  No diagnosis was given.  

An August 1956 private medical statement from Dr. JMT shows 
he had treated the veteran since October 1955 for PTB of the 
right lung.  Fluoroscopic findings were negative for any 
heart disorders.  

A September 1956 VA general medical examination report shows 
a clinical evaluation of the heart was normal.  A chest X-ray 
revealed a normal heart.  

A February 1957 VA pulmonary examination report included 
chest x-ray studies which were negative for any heart 
disorder.  

A June 1980 Social Security Administration (SSA) evaluation 
report shows the veteran was 100 percent disabled.  No 
pertinent cardiovascular findings were noted.  

On September 27, 1993, the RO received the veteran's VA Form 
21-526, Veteran's Application for Compensation or Pension.  
He claimed service connection for disorders including a heart 
disorder due to POW related experience.  He also indicated 
claiming entitlement to an increased evaluation for PTSD.  He 
noted last working in August 1993 in building maintenance for 
10 years because he was laid-off.  He noted having completed 
2 years of college.  

A VA clinical record dated in October 1993 noted the veteran 
presented with severe PTSD symptomatology consisting of 
numerous daily flashbacks, nightmares and depression.  On 
mental status examination he was alert, cooperative and 
friendly but in distress.  There was evidence of depression 
with occasional suicidal and homicidal ideations.  There was 
evidence of flashbacks and nightmares.  Cognition was intact.  
He was goal directed.  He was referred to PTSD group therapy.  

A clinical record in December 1993 noted the veteran was a 
retired janitor.  Impression was depression with PTSD.  In 
January 1994, he continued to complain of nightmares.  It was 
noted that he was unemployed but actively looking for a job.  
On mental status examination he was described as a casually 
dressed individual with normally toned speech.  He appeared 
groomed.  Thought process was linear and logical.  He had 
nightmares of corpses grabbing him.  There was no evidence of 
delusions, mood swings depression, or homicidal and suicidal 
ideations.  

Subsequently dated outpatient group therapy records generally 
reflect evidence of depression and dealing with memories.  
Some interaction by the veteran was noted.  

It was noted that the veteran attended group therapy on a 
weekly basis with follow-up individual treatment.  His PTSD 
symptoms had grown progressively worse since 1985.  He was 
uncomfortable around people.  He had a short temper with 
evidence of irritability, easy anger, suspicion and 
hostility.  He isolated himself and avoided people and 
crowded places.  He felt someone was following him and trying 
to hurt him.  He was depressed secondary to his symptoms as 
well as his wife's illness.  On mental status examination he 
was oriented times four.  He was cooperative and speech was 
normal.  Positive signs of auditory hallucinations were 
noted.  He was depressed and had feelings of hopelessness and 
worthlessness.  He had decreased concentration.  Impulse 
control was fair.  Psychosocial and environmental impairment 
was reported as from moderate to severe.  GAF was 50.  

A March 1994 VA psychiatric examination report shows the 
veteran was described as a 74-year-old married individual who 
lived with his second wife.  The examiner noted that neither 
the veteran's claims file (C-file) nor clinical records were 
available to him.  It was noted that the veteran was 
receiving Social Security benefits.

It was noted as history that the veteran was with the 
Filipino Scouts attached to American Forces on Bataan when 
the Japanese attacked in December 1941.  He saw several 
months of combat until the fall of Bataan in May 1942.  He 
was then taken prisoner by the Japanese and endured the 
notorious death march of Bataan during which many of his 
comrades died.  He was then taken to a prison camp where the 
conditions were brutal and many died of malnutrition and 
infection. 

It was noted that the veteran was beaten by the Japanese and 
forced to work on a burial detail where his peers were put 
into mass graves, sometimes when they were clearly terminally 
ill but not yet dead.  He suffered malnutrition diseases and 
weight loss, and was in extremely weakened condition when the 
Japanese released the him. 

The veteran described a full spectrum of symptoms 
characteristic of PTSD which were especially severe soon 
after the war, then lessened, and returned more recently, 
especially when he did not have much work to do.  



The veteran had had recurrent nightmares about the mass 
graves, and he described much survivor guilt, particularly 
concerning those he buried before they were dead as the 
Japanese had ordered under threat of being shot or bayoneted.  
He felt the dreams had returned with greater frequency in the 
last five years and happened so often that he dreaded going 
to sleep.  He described hypervigilance with a feeling that 
someone was still watching guard over him.   He had 
exaggerated startle responses with loud noise.  He had 
intrusive recollections of his war experiences.  He described 
impaired concentration such that it was difficult to read and 
retain things, and he had also been irritable with family 
members at times.  He avoided anything that reminded him of 
his war experiences.

Despite these difficulties, the veteran was noted to have 
functioned well most of his adult life, having several stable 
jobs and a family.  His first wife died in 1950 and he 
remarried in 1961.  He had four adult children in the 
Philippines who were all adults and doing well.  His last job 
in the Philippines was as a tourist guide until 1982 when he 
decided to come to this country.  He had worked in the 
maintenance department of a company for many years but he was 
recently laid-off.  After the earthquake, he was called back 
but he expected that this would be temporary. 

From a physical standpoint the veteran's main problems were 
his tuberculosis and diminished hearing.  He had had chest 
pains but no physicians had found a cardiac origin.  He had 
no history of alcohol or other substance abuse.  He never 
sought mental health care or help with his nerves from his 
family physician until recently.  In September 1993 he saw a 
VA psychiatrist because of an exacerbation of his symptoms 
accompanied by some depression with loss of interest in 
activities and weight loss.  He was on medication, probably 
an antidepressant, but he could not recall its name.  He felt 
it was only partially effective.

The veteran described a somewhat constricted existence when 
not working, watching sports on television, and occasionally 
seeing his friends.  He had difficulty reading because of his 
impaired concentration.  If finances were better he would 
enjoy outings to the beach but he could not afford gasoline.  
The veteran had some friends who visited occasionally.  His 
wife had been chronically ill for many years with a 
hemiplegia from a head injury and she was recently diagnosed 
with metastatic colon cancer.

A review of the veteran's history revealed that after the war 
he obtained a college education.  There had been seven 
children in the family, but five died in childhood.  He still 
communicated with his older brother.

A mental status examination revealed an alert, oriented, 
pleasant, cooperative man.  His affect was generally 
appropriate, although subdued.  He briefly became tearful 
talking about memories related to his war experiences.  
Overall his mood appeared to be mildly depressed.  His 
concentration seemed impaired for recollection of dates but 
his cognitive functioning was otherwise grossly intact.  The 
examiner observed no evidence of a psychotic disorder and his 
thinking remained goal directed and coherent.  His 
spontaneous concerns revolved around the loss of his job and 
his wife's failing health.  Diagnosis was PTSD.  He was 
considered competent for VA purposes.  

In a November 1996 sworn affidavit JRL noted serving with the 
veteran and their having been captured by the Japanese after 
the surrender of Bataan.  He noted that they both suffered 
from disorders including beriberi.

In a mid-1990's statement a VA psychiatrist noted the veteran 
had come to his attention through VA psychiatric 
consultation.  He was ambulatory, alert and oriented, and did 
not require assistance to keep his appointments.  He was well 
groomed and appeared his chronological age.  He was noted to 
have poor eye contact and was not in acute distress.

The veteran presented himself to the outpatient mental health 
with a chief complaint of having flashbacks and trouble 
sleeping.  He was irritable.  He was described as a 77 year 
old individual (born in September 1919) with history of PTSD 
for more than 20 years.  He referred to constant nightmares 
and dreams of dead soldiers he was forced to bury when he was 
held prisoner.  He referred to awakening with severe 
headaches and chest pains.  


As a result the veteran became angry, isolative, irritable, 
anxious, startled, and generally fearful of people.  He 
stated that his nightmares were present as often as five 
times per week.  He had significant weight loss of more than 
10 pounds in the last three months, loss of appetite, 
insomnia exacerbated by "BPH," and lack of energy.  He 
denied a history of major depression.  He was the principal 
caregiver for his wife who had terminal cancer.  He referred 
to having thoughts that he would be better off dead.  He 
denied any active suicidal ideation.  He had been followed by 
VA where he had been treated for PTSD with psychotropics as 
well as group psychotherapy for the past several years.  He 
was married and lived in an apartment.  He was retired on 
SSA, SSI and VA disability benefits.  He had two years of 
college.

The veteran's current mental status showed him to be alert 
and oriented as to person, place, time and situation.  He was 
well groomed, friendly and cooperative.  He had poor eye 
contact.  His speech was normal in rate and rhythm (soft).  
His mood was sad.  Affect was congruent.  His thought process 
was linear.  His thought content revealed mild paranoid 
ideation and ideas of reference, but no auditory or visual 
hallucinations, thought broadcasting or thought insertion.  
He denied active suicidal or homicidal ideation.  Cognitive 
testing revealed difficulty with short term recall.  
Fundamentals of knowledge were limited.  He had a concrete 
thought process and demonstrated poor insight and judgment.  
Impulse control was fair.

The veteran's affective status showed significant insomnia, 
loss of appetite, low self-esteem, and anhedonia.  Under his 
current level of functioning he was able to properly care for 
personal affairs, shop, cook, use public transportation, pay 
bills, maintain his residence, and care for his personal 
hygiene.  However, he still had difficulty with his 
interaction with others because of generalized anxiety with 
avoidance behavior.  He was participating in group therapy 
with exposure of feelings and problems that were currently 
present.  Diagnosis was PTSD and Dysthymic Disorder.  Global 
Assessment of Functioning (GAF) scale was 50. 




In May 1997 the veteran attended a hearing before a hearing 
officer at the RO.  A copy of the hearing transcript is on 
file.  His testimony related to the issue of an increased 
rating for PTSD.  He reported having one hour individual and 
group treatment sessions every week at VA and being on 
medication.  His treatment program for PTSD had started two 
years earlier.  He described his symptomatology. 

A copy of a VA Form 21-8940, Veterans Application for 
Increased Compensation Based on Unemployability signed by the 
veteran on October 27, 1997 was recognized by the RO as 
received on October 31, 1997.  The veteran noted last working 
in early 1993.

A January 1998 VA POW protocol examination report shows the 
veteran was described as a 79-year-old ex-POW who was in 
World War II.  It was noted that he was in prison for 120 
days in the Philippines during World War II.  Later on he 
worked as a farmer, was self employed, and then became 
employed as a salesman after he left the Philippines.  He 
retired in 1993.  It was noted that during his prison months 
he was malnourished.  He lost weight.  He was 90 pounds when 
he left the prison.  He had flashbacks, insomnia, and 
nightmares.  He had been under psychiatric care for PTSD. 

On examination the veteran's blood pressure was 130/80.  His 
Pulse was 64 and regular.  Examination of the cardiovascular 
system revealed no history of any hypertension.  He had no 
cardiovascular symptoms at that time. EKG revealed first 
degree AV block and nonspecific T-wave changes.  Chest x-ray 
was negative for any cardiovascular abnormalities.  Pertinent 
diagnosis was chronic obstructive pulmonary disease. 

It was the examiner's opinion that the veteran's 
cardiovascular condition was considered average and most of 
his symptoms were related to his PTSD due to his previous 
imprisonment for 120 days in the Philippines. 



A January 1998 VA psychiatric examination report shows the 
veteran was described a 78-year-old veteran who was 
administered a Minnesota Multi-Phasic personality Inventory 
(MMPI) for PTSD as part of his examination for compensation 
and pension.  The test was considered a valid profile.  
Conclusion revealed that the MMPI findings were strongly 
suggestive of combat related PTSD.  

A February 1998 VA psychiatric examination report shows the 
veteran was described as a 79 year old veteran who presented 
for evaluation of PTSD.  His C-file was available, including 
documentation of a previous examination dated in June 1997.  
His full history was contained in that report.

The veteran's symptoms were essentially unchanged from those 
reported in 1997.  He continued to have nightmares with the 
same frequency and content.  He still awakened and pounded 
the walls in a rage, had trouble going back to sleep, and 
often slept in the living room.  He reported that some of his 
symptoms were worse.  He was easily irritated, and felt that 
this was even more the case than a year earlier.  He felt 
more preoccupied with traumatic memories than before, and 
stated he was thinking of suicide more than previously.  He 
did not have a definite plan.  

The veteran felt hopeless and worthless, and sometimes cried 
when reminded of military events.  He avoided public places 
and was nervous around other people.  He still tended to feel 
unsafe, and when alone felt as if someone might be around.  
He was hypervigilant and afraid.  It was noted that he had 
lost some weight since the prior year, on the order of 10-15 
pounds due to decreased appetite.  His relations with his 
wife were unchanged from before.  He continued to provide 
some nursing-type care, as previously.  His treatment 
continued to be attending the VA PTSD group once a week and 
he was also treated with psychoactive medications.  He was 
previously on Zoloft and Trazodone, but Nefazodone had been 
added at night to aid sleep-apparently without effect.  On 
mental status examination, he appeared depressed, with 
constricted affect.  No hallucinations were noted.  Thought 
processes were logical.  No delusions were noted.  

The examiner's discussion shows the veteran felt he was 
subjectively worse; however, the examiner noted that his 
presentation was more or less the same as before except that 
he was thinner.  He had clear symptoms of PTSD, approximately 
as severe as before, and depression, approximately as severe 
as before.  Diagnosis was PTSD with severe depression 
secondary to PTSD.  GAF was 48.

An original VA Form 21-8940, Veterans Application for 
Increased Compensation Based on Unemployability, signed by 
the veteran on October 27, 1997, was received at the RO on 
April 30, 1998.  It was noted for the first time that the 
veteran expanded his remarks claiming that he was discharged 
from his job because of inability to work efficiently due to 
PTSD and deteriorating physical condition.

An October 1998 statement from a VA psychiatrist shows he 
started treating the veteran on August 21, 1997.  The veteran 
was first seen for evaluation and followed up on April, 1, 
1996 with a diagnosis of PTSD.  He had also attended weekly 
PTSD group sessions since then.  It was noted that when he 
was initially evaluated, his symptoms consisted of depressed 
mood, nightmares, insomnia.  At that time he was 
uncomfortable with people, irritable, suspicious, hostile, 
and labile.  He was also paranoid about people following him 
and trying to hurt him.  As a result he isolated himself and 
avoided people and crowded places.  He was easily startled by 
sharp noises and would become tense and anxious.  

It was noted that despite medications, he continued to suffer 
from chronic insomnia, depression, anxiety, and fatigue.  He 
had not been able to work.  His relationship with his wife 
had been unsatisfactory, and he was unable to form meaningful 
relationships with people.  Consequently, the veteran was 
considered an individual who had suffered from severe 
occupational and social impairment as a result of PTSD, even 
though he had been consistently receiving treatment and had 
been compliant with the medication.  The examiner requested 
VA consider increasing the PTSD evaluation.  

A generic article regarding generally accepted vocational 
principles was submitted in October 1998.



Criteria

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in line of duty.  38 
U.S.C.A. 
§§ 1110, 1131 (West 1991).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).

On July 12, 1994, a liberalizing regulation which provided 
that the term "beriberi heart disease" includes ischemic 
heart disease in a former prisoner of war who had experienced 
localized edema during captivity was published; that 
regulation was retroactively effective to August 23, 1993.

As to the effective date of disability compensation award, 
38 U.S.C. 5110(g) provides: "[W]here compensation, 
dependency and indemnity compensation, or pension is awarded 
or increased pursuant to any Act or administrative issue, the 
effective date of such award shall be fixed in accordance 
with the facts found but no earlier than the effective date 
of the Act or administrative issue."  DeSousa v Gober, 10 
Vet. App. 461, 467 (1997).  See also McCay v. Brown, 9 Vet. 
App. 183,187 (1996) ("plain language of section 5110(g) 
prohibits a retroactive award prior to the effective date of 
the legislation"), aff'd, 106 F.3d 1577 (Fed. Cir. 1997). 

For former prisoners of war who were interned not less than 
thirty days, certain diseases will be considered to have been 
incurred in military service if manifest to a compensable 
degree at any time after discharge from active service, 
notwithstanding the lack of evidence of incurrence during 
military service 
38 U.S.C.A. § 1112(b) (West 1991); 38 C.F.R. § 3.307(a)(5) 
(1999). 

Those diseases for which presumptive service connection may 
be granted are listed at 38 C.F.R. § 3.309(c), and they 
include beriberi heart disease, which includes ischemic heart 
disease in a former prisoner of war who had experienced 
localized edema during captivity.  38 C.F.R. § 3.309(c), 
Note.

In determining whether an injury or disease was incurred in 
or aggravated in service, the evidence in support of the 
claim is evaluated based on the places, types and 
circumstances of service as shown by the service records, the 
official history of each organization in which the veteran 
served, the veteran's medical records, and all pertinent 
medical and lay evidence.  38 U.S.C.A. § 1154(b) (West 1991); 
38 C.F.R. §§ 3.303(a), 3.304 (1999).

Even where there is a lack of official records to corroborate 
that an injury or disease was incurred or aggravated during 
service (including a period of combat), VA is required to 
accept as sufficient proof of service connection satisfactory 
lay or other evidence that an injury or disease was incurred 
or aggravated during such period of service, if the evidence 
is consistent with the circumstances, conditions, or 
hardships of such service.  38 U.S.C.A. § 1154(b) (West 
1991); 38 C.F.R. 
§§ 3.303(a), 3.304 (1999); Collette v. Brown, 82nd F.3d, 389 
(Fed. Cir. 1996).

The United States Court of Appeals for Veterans Claims 
(Court) has held that VA has a statutory duty to assist the 
veteran in obtaining military records.  See Jolley v. 
Derwinski, 1 Vet. App. 37, 39-40 (1990).  Furthermore, in 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992), the Court 
held that the duty to assist is heightened when the service 
medical records are presumed destroyed and includes an 
obligation to search alternative forms of medical records 
which support the veteran's case.  Also see O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1999).


I.  Service connection for beriberi heart disease.

Analysis

The threshold question that must be resolved with regard to 
each claim is whether the claimant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  If he has not, his appeal fails as to that claim, 
and VA is under no duty to assist him in any further 
development of that claim.  38 U.S.C.A. 
§ 5107(a) (West 1991); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).

Case law provides that, although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  A claimant must submit some supporting evidence 
that justifies a belief by a fair and impartial individual 
that the claim is plausible.  Dixon v. Derwinski, 3 Vet. App. 
261, 262 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).

In order for service connection to be warranted, there must 
be evidence of present disability which is attributable to a 
disease or injury incurred in or aggravated by service.  See 
Brammer v. Derwinski, 2 Vet. App. 23 (1992); Rabideau v. 
Derwinski, 2 Vet. App 141, 143 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis), of an incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).  


Where the determinative issue involves the question of a 
medical diagnosis or causation, only individuals possessing 
specialized training and knowledge are competent to render a 
medical opinion.  Espiritu v. Derwinski, 2 Vet. App. 192 
(1992).

The Court has held that if the veteran fails to submit a 
well-grounded claim, VA is under no duty to assist him in any 
further development of the claim.  38 U.S.C.A. § 5107(a); see 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 38 C.F.R. § 
3.159(a) (1997).

In LeShore v. Brown, 8 Vet. App. 406 (1995), the Court held 
that:

Evidence which is simply information recorded by a medical 
examiner, unenhanced by any additional medical comment by the 
examiner, does not constitute "competent medical evidence" 
satisfying the Grottveit v. Brown, 5 Vet. App. 91 (1993), 
requirement.  Such evidence cannot enjoy the presumption of 
truthfulness recorded by Robinette v. Brown, 8 Vet. App. 69, 
75-76 (1995) (as to the determination of well-groundedness), 
and Justus v. Principi, 3 Vet. App. 510, 512 (1992) (as to 
determination of whether there is new and material evidence 
for purposes of reopening a claim), because a medical 
professional is not competent to opine as to matters outside 
the scope of his or her expertise, and a bare transcription 
of a lay history is not transformed into "competent medical 
evidence" merely because the transcriber happens to be a 
medical professional.

Attempts by the RO to obtain any outstanding service medical 
have been unsuccessful.  Following a comprehensive review of 
the record, the Board notes that although the veteran's 
service medical records may have been destroyed by fire at 
the NPRC in 1973, the extensive postservice private and VA 
medical records including reports of physical examinations 
dating from approximately the mid 1950's to the present are 
silent for any competent medical evidence of beriberi heart 
disease under the pertinent laws and regulations cited above.  

Since the record does not presently demonstrate competent 
medical evidence of a current beriberi heart disease process, 
the veteran's claim of service connection for beriberi heart 
disease is not well grounded.  See Caluza v. Brown, 7 Vet. 
App. 498 (1995); Brammer v. Derwinski, 2 Vet. App. 23 (1992); 
Rabideau v. Derwinski, 2 Vet. App 141, 143 (1992).

While the veteran maintains that he has beriberi heart 
disease stemming from service and a statement from a former 
service comrade notes that the veteran had beriberi in 
service, the Board points out that the Court has held that a 
lay person is competent to testify as to facts within his own 
observation and recollection, such as visible symptoms, but 
not competent to provide probative evidence as to matters 
requiring expertise derived from specialized medical 
education, training or experience, such as matters relating 
to a diagnosis or medical causation.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  In this case neither the veteran nor 
his service buddy are shown to have the requisite specialized 
medical training or experience to make such a diagnosis.  

If the claim is not well grounded, the Board does not have 
jurisdiction to adjudicate the claim.  Boeck v. Brown, 6 Vet. 
App. 14, 17 (1993).  Accordingly, the claim for entitlement 
to service connection for a beriberi heart disease is denied.  
Edenfield v. Brown, 6 Vet. App. 432 (1994).

Although the Board considered and denied the veteran's claim 
on a ground different from that of the RO, which denied the 
claim on the merits, the appellant has not been prejudiced by 
the decision.  This is because in assuming that the claim was 
well grounded, the RO accorded the appellant greater 
consideration than his claim in fact warranted under the 
circumstances.  Bernard v. Brown, 4 Vet. App. 384 (1993).

In light of the implausibility of the veteran's claim and the 
failure to meet his initial burden in the adjudication 
process, the Board concludes that he has not been prejudiced 
by the decision to deny his appeal for service connection for 
beriberi heart disease.

The Board further finds that the RO has advised the veteran 
of the evidence necessary to establish a well grounded claim, 
and the veteran has not indicated the existence of any post 
service medical evidence that has not already been requested 
and/or obtained that would well ground his claim.  38 
U.S.C.A. § 5103(a) (West 1991); McKnight v. Gober, 131 F.3d 
1483 (Fed. Cir. 1997); Epps v. Brown, 126 F.3d 1464 (Fed. 
Cir. 1997).


Evaluation in excess of 50 percent for PTSD

Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity. 38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. Part 4 (1999).  Separate 
diagnostic codes identify the various disabilities.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See 38 C.F.R. § 
4.2 (1999); Francisco v. Brown, 7 Vet. App. 55 (1994).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107 (West 1991), Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1991).


The criteria for rating mental disorders were amended 
effective November 7, 1996. Where a law or regulation changes 
after a claim has been filed or reopened, but before the 
administrative judicial process has been concluded, the 
version more favorable to an appellant applies unless 
Congress provided otherwise or permitted the Secretary to do 
otherwise and the Secretary does so.  Marcoux v. Brown, 9 
Vet. App. 289 (1996); Karnas v. Derwinski, 1 Vet. App. 308 
(1991); Bernard v. Brown, 4 Vet. App. 384 (1993).  Thus, the 
veteran's psychiatric disorder must be evaluated under both 
the old and new criteria, as appropriate, to determine which 
version is more favorable to the veteran.

Prior to November 7, 1996, the provisions of 38 C.F.R. §§ 
4.129 and 4.130 provided that social and industrial 
adaptability is the basic criteria for rating mental 
disorders and two of the most important elements to consider 
are time lost from gainful work and decrease in work 
efficiency.

Moreover, an examiner's classification of psychiatric 
disability is not determinative of degree of disability, but 
the report and the analysis of symptomatology and full 
consideration of the history will be determinative.  Id.  In 
this connection, it will be remembered that a person may be 
too disabled to engage in employment, although he or she is 
up and about and fairly comfortable at home or upon limited 
activity. 
38 C.F.R. § 4.10 (1999).

Under the old criteria, the severity of disability was based 
upon actual symptomatology, as it affects social and 
industrial adaptability, and two of the most important 
determinants of disability were time lost from gainful work 
and decrease in work efficiency.  38 C.F.R. § 4.130.

The old schedular provisions of Diagnostic Code 9411, 
applicable to PTSD claims, require that evaluation would be 
based on certain criteria.






When the attitudes of all contacts except the most intimate 
were so adversely affected as to result in virtual isolation 
in the community, there were totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or the 
veteran was demonstrably unable to obtain or retain 
employment, a 100 percent rating was assignable.  These 
rating criteria set forth three independent bases for 
granting a 100 percent evaluation, pursuant to 38 C.F.R. 
4.132, Diagnostic Code 9411.  See Johnson v. Brown, 7 Vet. 
App. 95 (1994).

When the ability to establish and maintain effective or 
favorable relationships with people was severely impaired, 
and the psychoneurotic symptoms were of such severity and 
persistence that there was severe impairment in the ability 
to obtain or retain employment, a 70 percent rating was 
assignable.

When the ability to establish or maintain effective or 
favorable relationships with people was considerably 
impaired, and by reason of psychoneurotic symptoms, the 
reliability, flexibility and efficiency levels were so 
reduced as to result in considerable industrial impairment, a 
50 percent rating was assigned.

Under the old criteria, there were additional guidelines for 
evaluating PTSD, i.e., social impairment per se was not be 
used as the sole basis for any specific percentage 
evaluation, but was of value only in substantiating the 
degree of disability based on all the findings.  38 C.F.R. § 
4.132, Note (1), and social inadaptability is to be evaluated 
only as it affects industrial adaptability.  38 C.F.R. § 
4.129.






The revised rating criteria for PTSD under Diagnostic Code 
9411 contemplate that a 50 percent evaluation is to be 
assigned for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent evaluation is assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: Suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.

A 100 percent evaluation is assigned for a total occupational 
and social impairment, due to such symptoms as: Gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  Id. 



Analysis

The first responsibility of a claimant is to present a well-
grounded claim. 
38 U.S.C.A. § 5107(a) (West 1991).  A claim for an increased 
evaluation is well-grounded if the claimant asserts that a 
condition for which service connection has been granted has 
worsened.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992). In this case, the veteran has asserted that his PTSD 
is worse than currently evaluated, and he has thus stated a 
well-grounded claim.

VA has a duty to assist the veteran in the development of 
facts pertaining to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1999).  The Court has held that 
the duty to assist includes obtaining available records which 
are relevant to the claimant's appeal.

The duty to assist is neither optional nor discretionary.  
Littke v. Derwinski, 1 Vet. App. 90 (1990).  It may include 
providing the veteran with a medical examination to determine 
the nature and extent of his disability.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  VA in this case has 
reviewed the medical records and accorded the veteran an 
examination for VA purposes.  VA has satisfied the duty to 
assist.

In reviewing the evidence, the Board notes that following 
receipt of the veteran's claim for an increased evaluation 
for PTSD in September 1993, the medical evidence submitted in 
support of his claim including statements from VA 
psychiatrists essentially reflects persistently ongoing 
symptoms of feelings of detachment or social withdrawal, 
irritability, intrusive thoughts depressive features and 
recurrent flashbacks and nightmares about POW experiences.  

The veteran's complaints or symptoms in recent years have 
included hypervigilance, an exaggerated startle response and 
disrupted sleep patterns.  During this time frame He was 
started on medication and participated in regular weekly 
group and individual therapy sessions.  Any attempt to work 
on a full time regular basis was 
unsuccessful.  




In Carpenter v. Brown, 8 Vet.App.240 (1995), the Court 
recognized the importance of the GAF score and the 
interpretations of the score.  In light of the embracing of 
the GAF scale, its definition, and the use of DSM IV in 
Carpenter, the Board concludes that the GAF score and the 
meaning of the score may be considered without prejudice to 
the veteran.

GAF scores ranging between 41 to 50 reflect serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995).  In Carpenter it was noted that the GAF is a scale 
reflecting the "psychological, social, and occupational 
functioning in a hypothetical continuum of mental health-
illness" citing the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (4th 
ed.), p.32.]  Id.

In this case, the Board notes that in addition to increased 
symptomatology associated with PTSD, the psychiatric 
evaluations have generally noted GAF scores ranging between 
48 and 50 indicative of an inability to hold a job.  A VA 
psychiatric examiner has suggested an inability to work 
secondary to PTSD as well as a tendency to isolate himself.  

From a review of the record it appears that the VA 
psychiatric evaluation findings more nearly approximate the 
independent criteria for a 100 percent evaluation.  See 
Johnson v. Brown, 7 Vet. App. 95, 97 (1994).  In this regard, 
the veteran appears socially isolated, and most of all, the 
veteran is demonstrably unable to work.  For the foregoing 
reasons, the Board concludes that the record supports a grant 
of entitlement to a 100 percent evaluation for PTSD under the 
criteria in effect prior to November 7, 1996.


Effective Date, prior to October 31, 1997, for a TDIU

Criteria

In a claim for increased disability compensation, the 
effective date of any increased evaluation is governed by the 
earliest date as of which it became ascertainable that an 
increase in disability had occurred, if the claim is received 
within one year of that increased disability.  See 38 
U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2) (1999). 

As to the effective date of disability compensation award, 
38 U.S.C. 5110(g) provides: "[W]here compensation, 
dependency and indemnity compensation, or pension is awarded 
or increased pursuant to any Act or administrative issue, the 
effective date of such award shall be fixed in accordance 
with the facts found but no earlier than the effective date 
of the Act or administrative issue."  DeSousa v Gober, 10 
Vet. App. 461, 467 (1997).  See also McCay v. Brown, 9 Vet. 
App. 183,187 (1996) ("plain language of section 5110(g) 
prohibits a retroactive award prior to the effective date of 
the legislation"), aff'd, 106 F.3d 1577 (Fed. Cir. 1997). 

The law provides that a total disability rating may be 
assigned where the schedular rating is less than total, when 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities, provided, that, if there is only one 
such disability, the disability shall be ratable at 60 
percent or more, or if there are two or more disabilities, 
there shall be at least one ratable at 40 percent or more, 
and sufficient additional disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 
4.16(a). 

If the schedular rating is less than 100 percent, the issue 
of unemployability must be determined without regard to the 
advancing age of the veteran.  38 C.F.R. §§ 3.341(a), 4.19.  
Marginal employment shall not be considered substantially 
gainful employment. 38 C.F.R. § 4.16(a).  Factors to be 
considered are the veteran's education, employment history 
and vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 
326, 332 (1991). 


Analysis

In Servello v. Derwinski, 3 Vet. App. 196, 198 (1992), the 
Court addressed the issue of entitlement to an earlier 
effective date in a TDIU claim and pointed out that the 
applicable statutory and regulatory provisions, properly 
construed, require that the Board look to all communications 
in the file that may be interpreted as applications for 
claims, formal and informal, for increased benefits, and then 
to all other evidence of record to determine the "earliest 
date as of which," within the year prior to the claim, the 
increase in disability was ascertainable.  38 U.S.C.A. § 
5110(b)(2); see 38 C.F.R. §§ 3.400(o)(2), 3.155(a) (1996); 
Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

In this case, the veteran's representative argues that the 
effective date for entitlement to a TDIU should be from the 
date the veteran initially applied for such benefit on 
September 27, 1993, the same date the he also applied for an 
increased evaluation for PTSD.

On September 27, 1993, the RO received the veteran's VA Form 
21-526, Veteran's Application for Compensation or Pension.  
He indicated claiming entitlement to an increased evaluation 
for PTSD.  He also noted having last worked in August 1993 in 
building maintenance for 10 years because he was laid-off.  
He noted having completed 2 years of college.  He later 
clarified his unemployment status noting the fact that he was 
discharged from work in 1993 due to PTSD and physical 
condition.  With this in mind, the Board notes that the 
veteran's VA Form 21-526 may be reasonably considered an 
initial claim for a TDIU, especially when considered in light 
of the overall record.  

Importantly, the Board notes that VA medical evidence, dated 
at a time proximate to the receipt of the veteran's claim for 
a TDIU, reflected findings suggesting for the first time that 
the veteran's PTSD had increased to a degree of severity 
which more likely than not precluded him from engaging in and 
retaining gainful employment.  Any attempt by him to return 
to the work force was unsuccessful.  

Prior to September 27, 1993, there was medical evidence from 
the SSA referring to nonservice-connected disabilities that 
were considered 100 percent disabling and which may not be 
considered when considering entitlement to a TDIU.  In other 
words, it was not until September 27, 1993 and thereafter, 
that there was competent medical evidence showing the veteran 
was probably unemployable solely due to a service-connected 
disability. 

In light of the reasoning advanced above, the Board concludes 
that entitlement to an effective for the grant of a TDIU 
retroactive to September 27, 1993 is supported by the 
evidence of record.


ORDER

The veteran not having submitted a well-grounded claim of 
entitlement to service connection for beriberi heart disease, 
the appeal is denied.

Entitlement to a 100 percent evaluation for PTSD is granted, 
subject to applicable criteria governing the payment of 
monetary benefits.

Entitlement to an effective for a grant of a TDIU retroactive 
to September 27, 1993 is granted, subject to applicable 
criteria governing the payment of monetary benefits. 


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The Board notes that in a statement dated in January 1997, 
Dr. JMT from the Talon General Hospital reported findings of 
PTB based on outstanding treatment records between August 
1942 and January 1945.  Accordingly, prior to any appellate 
consideration of the issue of service connection for PTB, the 
RO should obtain all records of treatment of PTB by Dr. JMT 
from August 1942 to January 1945 including chest X-ray films.  
See Bell v. Derwinski, 2 Vet. App. 611 (1992). 

To ensure that VA has met its duty to ensure full compliance 
with due process requirements, the case is REMANDED to the RO 
for the following action: 

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  After securing any necessary medical 
release, the RO should obtain and 
associate with the claims file all 
records of treatment of PTB by Dr. JMT 
from August 1942 to January 1945 
including chest X-ray films as noted in 
Dr. T's statement in January 1997.  

3.  If and only if, the RO determines 
that the veteran's claim of entitlement 
to service connection for PTB is well-
grounded, the veteran should be afforded 
a VA examination by a specialist in 
pulmonary diseases to determine the 
nature, extent of severity, and etiology 
of PTB.  Any further indicated special 
studies should be undertaken.  

The claims file and a separate copy of 
this REMAND must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination and the examination 
report must be annotated in this regard.  
The examiner is requested to provide an 
opinion as to whether it is at least as 
likely as not that PTB if found on 
examination is related to service.  The 
examiner should provide a complete 
rationale for any opinion expressed.  

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing development has been completed.  
In particular, the RO should review the 
examination report and required opinions 
to ensure that they are responsive to and 
in complete compliance with the 
directives of this remand and if they are 
not, the RO should implement corrective 
procedures.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 



